DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 6/21/2021 and Examiner’s Amendment below. Originally filed claims 1, 2, 5-9, 11-24, and 26-28 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below for claims 23 and 24. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (6/29/2021) and email (7/1/2021) with Randy Noranbrock Reg. No.42940.
(Previously presented) A portable payment or retail terminal with a jack connector for securing a transaction, the terminal comprising at least:
a touch screen configured to at least input data or information; 
a first memory for storing a set of programs or sequence of instructions and at least a set of keys for authentication and/or ciphering non-readable from outside the terminal;
a processor configured to execute at least the set of programs or sequence of instructions stored in the first memory;
a first device, which is configured to be activated by the processor of the terminal to detect a cardholder mobile device used by a cardholder through a detection of wire/wireless communication device of the cardholder mobile device, the cardholder mobile device including at least a touch screen;
a communication device configured to connect to the cardholder mobile device; and
a transaction control module including an arrangement for configuring the terminal, wherein the transaction control module, when executed by the processor of the terminal, causes the processor of the terminal to perform at least actions including:
	launching an execution of an accessibility mode on a processor of the cardholder mobile device;
	 transmitting a request to the cardholder mobile device for sending a personal identification number code (PIN code) to the terminal; and
	when receiving a communication from the cardholder mobile device including information, deciphering said information to obtain the PIN code, by the set of keys for authentication and/or ciphering, and validating the transaction,
wherein the terminal further comprises at least: 
	an operating system (OS) executed by the processor of the terminal and configured for creating a virtual machine if, when launching of the execution of the accessibility mode on the processor of the cardholder mobile device, the processor of the terminal checks that no accessibility mode application is installed on the cardholder mobile device, the created virtual machine being transmitted by the processor of the terminal to the cardholder mobile device so as to be installed on the cardholder mobile device by the processor of the cardholder mobile device; 
	an instant-app which is pushed by the processor of the terminal from the terminal to the virtual machine running on the processor of the cardholder mobile device, which causes the processor of the cardholder mobile device to execute the accessibility mode on the cardholder mobile device, and
wherein the terminal further comprises a sixth memory storing a set of keys, 
the set of keys stored in the sixth memory being non-readable from outside the terminal and matching with the set of keys stored in the first memory, 
the set of keys stored in the sixth memory being pushed by the processor of the terminal with the instant-app on the virtual machine running on the processor of the cardholder mobile device, 
the set of keys of the sixth memory being registered in a memory of the cardholder mobile device, and
the set of keys stored in the sixth memory being used by the processor of the cardholder mobile device to secure exchange of data and/or information between the terminal and the cardholder mobile device.

(Previously presented) The terminal according to claim 1, wherein the terminal comprises at least a program, which, when executed by the processor of the terminal, causes the processor of the terminal 
to check if an owner accessibility mode application is installed on the cardholder mobile device when launching the accessibility mode on the cardholder mobile device, said owner accessibility mode application being downloaded from an application download portal, and 
to execute an authentication of said installed accessibility mode application by the set of keys for authentication and/or ciphering stored in the first memory.

(Cancelled) 

4.	(Cancelled) 

5.	(Previously presented) The terminal according to claim 1, wherein the terminal comprises:
an accessibility mode application stored in the first memory, which, when executed on the processor of the terminal, causes the processor to implement all the sequence of the accessibility mode of the terminal allowing the cardholder to validate a transaction on the touch screen of the terminal;
an authentication arrangement, which, when executed on the processor, causes the processor of the terminal to implement an authentication process wherein the cardholder enters a PIN code or a sequence of numbers and letters (SNL);
a proximity sensor for detecting a presence of the cardholder;
a headset sensor, which is configured to be activated by the processor of the terminal to detect if a cardholder headset is connected to the terminal, the headset sensor including an arrangement to produce an electric signal for triggering the execution of the accessibility mode by the processor of the terminal if the cardholder headset is detected; and
a finger sensor, which is configured to be activated by the processor of the terminal to determine a position of a finger of the cardholder on the touch screen of the terminal each time the finger of the cardholder touches the touch screen of the terminal.

(Previously presented) The terminal according to claim 1, wherein the transaction management module comprises an arrangement for at least configuring the terminal, which, when executed by the processor of the terminal, causes the processor of the terminal to implement, if the cardholder mobile device is not detected by the wire/wireless communication device, an accessibility mode wherein, at least, the processor of the terminal is configured to:
ask by a notification the connection of a headset in the jack connector of the terminal;
 execute the accessibility mode application, after detection by a headset sensor of a jack plugged in for connecting a cardholder headset, the touch screen of the terminal being blackened and maintained blackened during all the sequence of the accessibility mode;
 configure by a set of arrangements the touch screen of the terminal to detect a position of a finger of the cardholder when the cardholder moves the finger on the touch screen of the terminal to select each digit of a PIN code by moving the finger on the touch screen of the terminal; and
send through the headset pre-registered audio signals corresponding to each position of the finger for helping the cardholder to choose digits of the PIN code.

(Previously presented) The terminal according to claim 1, wherein the terminal comprises at least a notification which is an audio arrangement, which, when activated by the processor of the terminal, emits a voice message through a speaker, included in the terminal and/or sends the voice message to the cardholder mobile device.

(Previously presented) The terminal according to claim 1, wherein the terminal comprises a notification which is a text message module, which, when executed by the processor of the terminal, causes the processor of the terminal to display information on the touch screen of the terminal or send the information on the touch screen of the cardholder mobile device.

(Previously presented) The terminal according to claim 1, wherein the terminal comprises both a text message module and an audio arrangement, which, when executed or activated by the processor of the terminal, cause the processor of the terminal to notify the cardholder through the terminal or the cardholder mobile device.

10.	(Cancelled) 

11.	(Previously presented) The terminal according to claim 1, wherein the processor of the terminal is configured to send to the cardholder mobile device a set of programs included in the terminal, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to delete the virtual machine and/or the instant-app running on the virtual machine, from the cardholder mobile device after the validation of the transaction.

12.	(Previously presented) The terminal according to claim 1, wherein the created virtual machine comprises at least a set of programs, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to simulate each component of the terminal and their connection so as to implement, when running the instant-app, an accessibility mode comprising at least the accessibility mode as executed by the processor of the terminal.

(Previously presented) The terminal according to claim 1, wherein the instant-app comprises a set of programs, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to simulate functionalities of each component of the terminal and their connection so as to implement an accessibility mode comprising at least the accessibility mode as executed bythe terminal.

(Previously presented) The terminal according to claim 1, wherein the instant- app launched by the processor of the terminal on the cardholder mobile device comprises at least a program, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to respond to the authentication and/or PIN code request sent by the processor of the terminal.

(Previously presented) The terminal according to claim 1, wherein the instant-app launched by the processor of the terminal on the cardholder mobile device comprises at least a program, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to 
retrieve from the memory of the cardholder mobile device. the set of keys of the sixth memory registered on the cardholder mobile device, and 
respond to the authentication and/or PIN code request sent by the processor of the terminal.

16.	(Previously presented) The terminal according to claim 1, wherein the processor of the terminal is configured to transmit to the cardholder mobile device, with the PIN code request, transaction information related at least to the amount of the transaction and/or a merchant, said information being registered in a further memory of the terminal. 

17.	(Previously presented) The terminal according to claim 1, wherein the instant-app, running on the processor of the cardholder mobile device, comprises at least a set of programs, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to 
configure the cardholder mobile device, 
when at least a PIN code entry request has been sent by the processor of the terminal, perform at least actions including:
checking if a headset is plugged or not in an audio jack connector of the cardholder mobile device;
requesting by a notification the connection of the headset to the cardholder mobile device, if no headset is plugged in; and
launching the accessibility mode for PIN code entry once the headset is plugged in.

(Previously presented) The terminal according to claim 1, wherein the instant-app running on the cardholder mobile device comprises at least a program, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to retrieve the set of keys of the sixth memory registered on the cardholder mobile device from the memory of the cardholder mobile device to cipher the PIN code entered by the cardholder and to send the PIN code which has been ciphered to the terminal for the validation of the transaction.

(Previously presented) The terminal according to claim 1, wherein the instant-app running on the processor of the cardholder mobile device comprises at least a program, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to 
blacken the touch screen of the cardholder mobile device and 
maintain the touch screen of the cardholder mobile device blackened during all the sequence of the accessibility mode.

(Previously presented) The terminal according to claim 1, wherein the instant-app comprises at least a program, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to configure the touch screen of the cardholder mobile device and to detect a position of a finger of the cardholder when the cardholder moves the finger on the touch screen to select each digit of the PIN code..

21.	(Previously presented) The terminal according to claim 1, wherein the instant-app comprises at least a program, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to configure the cardholder mobile device and to send through the headset pre-registered audio signals corresponding to each position of a finger of the cardholder for helping the cardholder to choose digits of the PIN code, the pre-registered audio signals being transmitted to the cardholder mobile device with the transaction information and the PIN code requested by the processor of the terminal.

(Previously presented) The terminal according to claim 1, wherein the instant-app comprises at least a program, which, when executed by the processor of the cardholder mobile device, causes the processor of the cardholder mobile device to configure the cardholder mobile device so as to allow the cardholder to enter the PIN code by an authorized third-party application.

(Currently Amended) A method for securing an identification of a cardholder with a portable payment or retail terminal, said method comprising at least the steps of:
	detecting a wire/wireless communication device of a cardholder mobile device;
determine the detection of the cardholder mobile device and if the cardholder mobile device is detected: 
	connecting to the cardholder mobile device;
	launching an accessibility mode on the cardholder mobile device;
	transmitting a request to the mobile device for sending a PIN code to the terminal; and
	[[when]] receiving a communication from the cardholder mobile device including information, deciphering said information to obtain the PIN code and validating the transaction,
determining that the processor of the terminal checks that no accessibility mode application is installed,
responsive to the determination that no accessibility mode application is installed, 
	computing an operation system (OS) to create a virtual machine, 
	transmitting the created virtual machine to the detected cardholder mobile device, 
	installing the virtual machine on the processor of the cardholder mobile device, 
	pushing an instant-app from the terminal to the virtual machine running on the processor of the cardholder mobile device, 
	pushing a set of keys with the instant-app from the terminal to the virtual machine, 
	executing the accessibility mode on the cardholder mobile device, and
	securing the exchange of data and/or information between the cardholder mobile device and the terminal through the use of the pushed set of keys.

(Previously presented) The method for securing the identification of the cardholder according to claim 23, wherein the [[the]] step of launching the accessibility mode includes
checking if an owner accessibility mode application is installed on the cardholder mobile device; and
executing an authentication of said installed accessibility mode application.

(Cancelled) 

(Previously presented) The method for securing the identification of the cardholder according to claim 23, further comprising the step of ciphering at least the PIN code or a portion of the PIN code on the cardholder mobile device before transmitting the ciphered PIN code or the ciphered portion of the PIN code to the terminal for validation.

27.	(Previously presented) The method for securing the identification of the cardholder according to claim 23, wherein if the cardholder mobile device is not detected, the method further comprises at least the steps of:
asking by a notification, on the touch screen of the terminal, the connection of a headset in the jack connector of the terminal;
detecting the presence of a jack plugged in the jack connector of the terminal for connecting a cardholder headset;
triggering the execution of a first accessibility mode allowing the cardholder to identify;
blackening the touch screen and maintaining the touch screen blackened during the sequence of the accessibility mode;
configuring the touch screen to detect a position of a finger of the cardholder when said cardholder moves the finger on the touch screen to select each digit of the PIN code; and
sending through the headset pre-registered audio signals corresponding to each position of the finger for helping the cardholder to choose digits of the PIN code.

(Previously presented) The method for securing the identification of the cardholder according to claim 23, wherein the step of executing the accessibility mode on the cardholder mobile device comprises the steps of:
checking if a headset is plugged or not in an audio jack connector of the cardholder mobile device;
requesting the connection of the headset to the cardholder mobile device, if no headset is plugged in; and
launching the accessibility mode for PIN code entry once the headset is plugged in.


Allowable Subject Matter – Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
A portable payment or retail terminal with a jack connector for securing a transaction, the terminal comprising at least:
a touch screen configured to at least input data or information; 
a first memory for storing a set of programs or sequence of instructions and at least a set of keys for authentication and/or ciphering non-readable from outside the terminal;
a processor configured to execute at least the set of programs or sequence of instructions stored in the first memory;
a first device, which is configured to be activated by the processor of the terminal to detect a cardholder mobile device used by a cardholder through a detection of wire/wireless communication device of the cardholder mobile device, the cardholder mobile device including at least a touch screen;
a communication device configured to connect to the cardholder mobile device; and
a transaction control module including an arrangement for configuring the terminal, wherein the transaction control module, when executed by the processor of the terminal, causes the processor of the terminal to perform at least actions including:
	launching an execution of an accessibility mode on a processor of the cardholder mobile device;
	 transmitting a request to the cardholder mobile device for sending a personal identification number code (PIN code) to the terminal; and
	when receiving a communication from the cardholder mobile device including information, deciphering said information to obtain the PIN code, by the set of keys for authentication and/or ciphering, and validating the transaction,
wherein the terminal further comprises at least: 
	an operating system (OS) executed by the processor of the terminal and configured for creating a virtual machine if, when launching of the execution of the accessibility mode on the processor of the cardholder mobile device, the processor of the terminal checks that no accessibility mode application is installed on the cardholder mobile device, the created virtual machine being transmitted by the processor of the terminal to the cardholder mobile device so as to be installed on the cardholder mobile device by the processor of the cardholder mobile device; 
	an instant-app which is pushed by the processor of the terminal from the terminal to the virtual machine running on the processor of the cardholder mobile device, which causes the processor of the cardholder mobile device to execute the accessibility mode on the cardholder mobile device, and
wherein the terminal further comprises a sixth memory storing a set of keys, 
the set of keys stored in the sixth memory being non-readable from outside the terminal and matching with the set of keys stored in the first memory, 
the set of keys stored in the sixth memory being pushed by the processor of the terminal with the instant-app on the virtual machine running on the processor of the cardholder mobile device, 
the set of keys of the sixth memory being registered in a memory of the cardholder mobile device, and
the set of keys stored in the sixth memory being used by the processor of the cardholder mobile device to secure exchange of data and/or information between the terminal and the cardholder mobile device.

The reason for allowance of claims 1, 2, 5-9, 11-24, and 26-28in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (6/21/2021), Applicant argues that the nearest art, Fields 2011/0119289, Brown 2017/0286938, and Reese 2005/0212767, does not teach the amended limitations, the examiner agrees. Neither Fields, Brown, nor Reese teach a system, method, or device using an audio jack connector with a mobile device to determine identity and running an accessibility mode on the device. Upon further searching the examiner could not identify any prior art to teach the overall claim. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687